
	
		II
		112th CONGRESS
		2d Session
		S. 3494
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Franken (for
			 himself, Mrs. Murray, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to qualify
		  formerly homeless individuals who are full-time students for purposes of low
		  income housing tax credit.
	
	
		1.Formerly homeless individuals
			 who are full-time students qualified for purposes of low income housing tax
			 credit
			(a)In
			 generalClause (i) of section
			 42(i)(3)(D) of the Internal Revenue Code of 1986 is amended by redesignating
			 subclauses (II) and (III) as subclauses (III) and (IV), respectively, and by
			 inserting after subclause (I) the following new subclause:
				
					(II)a full-time student who, during any portion
				of the 5-year period ending with the commencement of such individual's
				continuous occupation of any low-income unit or units, was an individual
				described in section 725(2) of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11434a), determined without regard to
				age,
					.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 determinations made before, on, or after the date of the enactment of this
			 Act.
			
